       Case 2:20-cv-00190-SMV-CG Document 33 Filed 11/23/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

SIERRA ORTIZ,

             Plaintiff,
v.                                                            CV No. 20-190 SMV/CG

LAS CRUCES PUBLIC SCHOOLS, et al.,

             Defendants.

                 ORDER SETTING TELEPHONIC MOTION HEARING

      THIS MATTER is before the Court on Defendant Las Cruces Public Schools’

Motion for Protective Order Concerning Plaintiff’s IPRA Request (the “Motion”), (Doc. 31),

filed November 5, 2020, and Plaintiff Sierra Ortiz’s Response in Opposition to Motion for

Protective Order Concerning Plaintiff's IPRA Request (the “Response”), (Doc. 32), filed

November 6, 2020. IT IS HEREBY ORDERED that a telephonic Motion hearing is

scheduled for Monday, December 7, 2020, at 1:30 p.m. The parties shall call Judge

Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the

Access Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
